Citation Nr: 0001148	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  99-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for ulnar nerve 
neuropathy of the right upper extremity, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from May 1943 to June 1944.  

The current appeal originated with a rating decision dated in 
September 1998 in which the Regional Office (RO) denied an 
increased evaluation for ulnar nerve neuropathy of the right 
arm.  The veteran subsequently perfected an appeal of that 
decision; and a hearing was held at the RO in September 1999 
before the undersigned, a member of the Board of Veterans' 
Appeals (Board).  


REMAND

The Board notes that the RO assigned the current 30 percent 
rating for the veteran's service-connected ulnar nerve 
neuropathy of the right upper extremity under the provisions 
of Diagnostic Code 8516 of the Department of Veterans Affairs 
(VA) Schedule of Rating Disabilities.  38 C.F.R. Part 4 
(1999).  Under that Diagnostic Code, an evaluation higher 
than 30 percent is available.  A 40 percent evaluation is 
warranted for severe incomplete paralysis and a 60 percent 
evaluation is warranted for complete paralysis.  

At the Board hearing in September 1999, the veteran testified 
that he had received VA medical treatment for the disability 
at issue five months prior to the hearing and that such 
disability had become worse since he last sought treatment.  
Review of the claims file discloses that the RO last 
requested VA medical records pertaining to the veteran in 
1997.  Thus, the RO should request more recent VA treatment 
records prior to the Board issuing a final decision on this 
matter.  Additionally, as the veteran contends that his 
service-connected ulnar nerve neuropathy of the right upper 
extremity is worse since the last VA examination of that 
disability in September 1997 and there are higher disability 
ratings available for such disability, he should be afforded 
another VA examination.  

Review of the evidence of record also discloses that the 
veteran has been awarded benefits from the Social Security 
Administration, although it is unclear for what disability 
such benefits were awarded.  In order to ensure that all 
potentially relevant evidence is obtained, the RO should 
request copies of all records associated with the veteran's 
claim for benefits from the Social Security Administration.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  For that reason 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 
November 1997, the date of the most recent 
outpatient treatment record in the claims 
file.  

3.  The RO should also obtain a copy of 
any decision of the Social Security 
Administration pertaining to the veteran 
and copies of all medical records 
associated with his claim for such 
benefits.  

4.  The RO should then schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
his service-connected ulnar nerve 
neuropathy of the right upper extremity. 
The RO should inform the veteran of the 
consequences of failing to report for the 
scheduled examination "without good 
cause."  It is very important that the 
examiner be afforded an opportunity to 
review the veteran's claims file prior to 
the examination; and the examination 
should include all necessary tests and 
studies.  Also, the veteran's fingers of 
the right upper extremity should be 
examined for degrees of both active and 
passive range of motion and any limitation 
of function of the fingers or any other 
parts affected by the service-connected 
ulnar nerve neuropathy of the right upper 
extremity should be noted.  The examiner 
should also be asked to note the normal 
range of motion of all parts measured.  
Additionally, the examiner should note 
whether any weakened movement, excess 
fatigability, or incoordination is 
attributable to the service-connected 
ulnar nerve neuropathy of the right upper 
extremity; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right upper 
extremity is used repeatedly over a period 
of time due to the service-connected ulnar 
nerve neuropathy of the right arm.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  The 
examiner should also note and describe the 
degree of severity of any neurological 
residuals of the service-connected ulnar 
nerve neuropathy of the right arm and the 
objective evidence of such residuals.  
Specifically, the examiner should note, if 
present, any "griffin claw" deformity, 
very marked atrophy in the dorsal 
interspace and thenar and hypothenar 
eminences, loss of extension of the ring 
and little fingers, inability to abduct 
the thumb, or weakness of flexion of the 
wrist.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



